—In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Kings County (Kramer, J.), dated May 14, 1993, which granted the plaintiff’s motion pursuant to CPLR 4404 to set aside the jury verdict in the defendants’ favor on the issue of liability and ordered a new trial.
Ordered that the order is affirmed, with costs.
In light of the inflammatory and improper summation comments of the defense counsel and the strong evidence of negligence offered by the plaintiff in support of a liability finding against the defendants, we conclude that the court properly exercised its discretion under CPLR 4404 (a) by setting aside the jury’s verdict and ordering a new trial. Ritter, J. P., Santucci, Friedmann and Goldstein, JJ., concur.